Citation Nr: 0936740	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for the cause of the Veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to July 
1973.  The Veteran died in January 1992; the appellant is his 
widow.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision in 
which the RO declined to reopen the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
appellant filed a notice of disagreement (NOD) in August 
2004, and the RO issued a statement of the case (SOC) in 
April 2005.  The next month, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).  

In the April 2005 SOC, the RO reopened the appellant's claim 
for service connection for the cause of the Veteran's death, 
but denied the claim on the merits.  Regardless of how the RO 
has characterized, or adjudicated, the issue, the Board 
emphasizes that the preliminary question of whether a 
previously denied claim should be reopened and reconsidered 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, 
as reflected on the title page, the Board must consider 
whether new and material evidence to reopen the claim has 
been received.

In July 2007, a Deputy Vice Chairman of the Board granted the 
appellant's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900 (2009).

In a decision issued in August 2007, the Board denied the 
appellant's request to reopen the previously denied claim.  
The appellant, in turn, appealed the denial to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2008, counsel for VA's Secretary and the appellant's 
representative (the parties) filed a Joint Motion for Remand 
with the Court.  By Order dated that same month, the Court 
granted the motion, vacating the Board's decision and 
remanding this matter to the Board for further proceedings 
consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

In the Joint Motion, the parties noted that further RO action 
is needed to comply with the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009). With respect to a request to reopen a previously 
denied claim, such as in this case, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the appellant's claim for service connection for the 
cause of the Veteran's death was previously denied in 
September 1995.  Although notified of the denial, the 
appellant did not initiate an appeal of the decision; hence, 
the decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  Under pertinent legal authority, VA may 
reopen and review a claim, which has been previously denied, 
if new and material evidence is submitted by or on behalf of 
the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998).

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court held that in a claim for Disability and 
Indemnity Compensation (DIC) benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. 

In this appeal, the appellant asserts that the Veteran's 
death was caused by psychiatric disorder, heart problems, 
hypertension, prostate problems, chronic obstructive 
pulmonary disease (COPD), cysts, and diabetes - conditions 
she claims are the result of the Veteran's military service 
in Vietnam.  The record contains a March 2004 notice letter 
from the RO to the appellant. This letter informed the 
appellant that the Veteran had previously been denied service 
connection for posttraumatic stress disorder (PTSD), 
depressive reaction, and Alzheimer's disease.  Additionally, 
the letter provided notice regarding what information and 
evidence is needed to substantiate a claim for service 
connection and what information and evidence is needed to 
substantiate a claim for DIC benefits.  The letter also 
provided notice of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  

However, the March 2004 letter did not notify the appellant 
that "new and material" evidence was needed to reopen her 
previously denied claim, and did not provide the regulatory 
definitions of "new" and "material."  In light of these 
deficiencies, a remand is needed so that corrective notice 
can be sent to the appellant.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
appellant another opportunity to present additional 
information and evidence pertinent to the request to reopen 
the claim for service connection for the cause of the 
Veteran's death, notifying her that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that its letter 
provides notice consistent with Kent and Hupp (as discussed 
above).  The letter should address the basis(es) for the 
prior, final denial of the claim, and should provide 
information as to what evidence is needed to establish the 
claim, on the merits.  The RO should also ensure that its 
letter provides the regulatory definitions for "new" and 
"material" evidence as provided in 38 C.F.R. § 3.156 (as 
revised in 2001).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the appellant 
and her representative a VCAA-compliant 
notice letter specific to the request to 
reopen the claim for service connection 
for the cause of the Veteran's death.  

This letter must explain what type of 
evidence is needed to reopen the claim (in 
light of the basis(es) for the prior 
denial of the claims) as well as what is 
needed to establish the underlying claim 
for service connection for the cause of 
the Veteran's death, consistent with Kent 
and Hupp (cited to above).  The RO should 
specifically address the element(s) 
required to establish service connection 
for the Veteran's death that were found 
insufficient in the previous denial of the 
claim, and provide specific notice as to 
the regulatory definitions of "new" and 
"material" evidence under 38 C.F.R. § 
3.156(a) (as revised in 2001).  

The RO should request that the appellant 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request to reopen and/or the underlying 
claim for service connection for the cause 
of the Veteran's death.

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159 (2009).  
All records and responses received should 
be associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the request to reopen 
the claim for service connection for the 
cause of the Veteran's death in light of 
all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  
The RO is reminded that that this appeal has been advanced on 
the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



